ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-282 and DRB 00-309, concluding that KENNETH VAN RYE of ELMWOOD PARK, who was admitted to the bar of this State in 1979, and who thereafter was suspended from the practice of law for a period of three months effective June 20, 2001, by Order of this Court filed May 23, 2001, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to communicate basis of fee in writing), RPC 1.15(d) (recordkeeping violations), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(a) (knowingly violating Rules of Professional- Conduct), and good cause appearing;
It is ORDERED that KENNETH VAN RYE is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to September 20, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.